Citation Nr: 0722431	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-25 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2006, the 
veteran submitted correspondence and duplicate copies of VA 
treatment records.  Her service representative waived 
additional RO consideration of this additional evidence by 
correspondence dated in June 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence to 
the veteran dated in December 2000, January 2002 and March 
2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing her claim, identified her duties in obtaining 
information and evidence to substantiate her claim, and 
requested that she send in any evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  It is significant to note that the veteran 
was notified of claim development matters specific to her 
claim by correspondence dated in September 2000 and she was 
provided additional assistance as to these matters in 
December 2000, April 2001, May 2002, and November 2003.  She 
was notified of an applicable regulatory revision in the May 
2004 statement of the case.  The Board finds that further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  In an April 2001 statement in 
support of her claim she claimed she experienced a sexual 
assault during advanced infantry training in Texas in 1973.  
She stated she did not report the incident to anyone at that 
time because of threats to her military career, but that she 
had confided in co-workers and a roommate after seeing the 
man again in 1974.  In a May 2002 statement a subsequent co-
worker, C.T., described an incident involving the veteran 
which occurred many years after her separation from service 
and which made no reference to any event in service.  

Service records show the veteran served on active duty from 
November 1973 to April 1977.  She extended her service 
enlistment an additional five months and had honorable 
military reserve service until November 1979.  Her military 
occupation specialties during active service included medical 
specialist and clinical specialist.  Records also show she 
successfully completed advanced training and received good 
evaluations in her duties.  There is no evidence of any 
disciplinary action.  Of record is an April 1974 letter of 
appreciation for outstanding performance as Class Sergeant 
during Advanced Individual Training at the Academy of Health 
Sciences, Fort Sam Houston, Texas.  There is no evidence of 
any other training in Texas.  She received advances in rank 
including in June 1974, April 1975, and October 1975.  
Service medical records are negative for complaint, 
treatment, or diagnosis related to a psychiatric disorder.

VA treatment records dated from approximately February 2002 
to September 2005 include diagnoses of PTSD as a result of 
military sexual trauma.  Records dated in February 2002 show 
she stated she had been raped by a non-commissioned officer 
while she was stationed at Fort Sam Houston.  A February 2002 
mental health clinic intake record noted she reported she had 
been raped in 1975.  It was noted that she had been first 
married in 1971 for an eight month period and that her spouse 
had abused her.  She was married again in 1978 for an eight 
month period and divorced because of apparent 
incompatibility.  She related that her father committed 
suicide in 1995.  Subsequent treatment reports include 
diagnoses of PTSD and references to a sexual assault during 
service without additional comment as to verification of the 
claimed stressor.

Although the medical evidence of record includes diagnoses of 
PTSD related to sexual assault during service, the Board 
finds these opinions are based upon reported events in 
service that have not been verified by evidence other than 
the veteran's own statements.  Without corroborating 
evidence, the impressions of VA medical personnel as to 
whether or not a claimed incident actually occurred in 
service are not considered credible evidence.  The Court has 
specifically held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  

While VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred, the Board finds the veteran has provided no 
evidence from any other sources to corroborate her account of 
stressor incidents in service.  Nor does the evidence of 
record demonstrate any apparent behavior changes in service 
to warrant addition action.  Therefore, the Board finds 
further development would be futile and that entitlement to 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


